Citation Nr: 0613343	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  90-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asthma, bronchitis, 
chronic sinusitis, and a deviated nasal septum.

2.  Entitlement to a disability rating in excess of 
10 percent for allergic rhinitis.

3.  Entitlement to an effective date prior to February 15, 
1989, for the grant of service connection for allergic 
rhinitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for asthma, 
bronchitis, chronic sinusitis, a deviated nasal septum, and 
allergic rhinitis.  The veteran perfected an appeal of that 
decision.

The veteran's claim has a long appellate history, including 
multiple appeals to the United States Court of Appeals for 
Veterans Claims (Court).  The appellate history includes a 
finding that the issue on appeal is entitlement to service 
connection, and not the receipt of new and material evidence, 
although the Board had denied service connection for a 
respiratory disorder in November 1974.  The Board most 
recently remanded the case to the RO in September 2001.  As a 
result of evidence developed in conjunction with that remand, 
in a May 2005 rating decision the RO granted service 
connection for allergic rhinitis, with an effective date of 
February 15, 1989, and assigned a 10 percent rating.  The 
veteran perfected an appeal of the assigned rating and the 
effective date established for the grant of service 
connection.

In various statements the veteran has raised the issues of 
entitlement to increased ratings for hearing loss and a right 
wrist disability; service connection for sleep apnea, heart 
disease and/or defect with chest pain, pulmonary 
hypertension, anxiety, depression, stress, nervousness, 
personality changes, migraine headaches, a urethral 
stricture, back pain, abdominal pain, a prostate condition, 
and myopia; and an earlier effective date for the grant of 
service connection for tinnitus.  These issues have not yet 
been addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of issues not 
yet adjudicated by the RO).

The issue of entitlement to a higher rating for allergic 
rhinitis, including a total rating based on individual 
unemployability, is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence indicates that 
the veteran does not currently have asthma, bronchitis, or 
chronic sinusitis.

2.  The veteran's deviated nasal septum is congenital in 
nature, is not the result of an in-service disease or injury, 
and was not aggravated during service.

3.  In a November 1974 decision the Board denied entitlement 
to service connection for a respiratory disorder, which was 
then diagnosed as allergic rhinitis.

4.  Following the November 1974 decision the veteran did not 
again claim entitlement to service connection for a 
respiratory disorder until February 15, 1989.


CONCLUSIONS OF LAW

1.  Asthma, bronchitis, chronic sinusitis, and a deviated 
nasal septum were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Entitlement to an effective date prior to February 15, 
1989, for the grant of service connection for allergic 
rhinitis is not shown as a matter of law.  38 U.S.C. 
§ 4004(b) (1970); 38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. § 19.104 (1974); 38 C.F.R. §§ 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  
Asthma and Bronchitis

The veteran contends that he currently has asthma and/or 
bronchitis that are related to multiple respiratory symptoms 
that he had during service, or due to exposure to mustard gas 
or chlorine gas.  As an alternative, he contends that he had 
the symptoms of asthma since he was a child, and that the 
disorder was aggravated during service.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2005).  The report of examination on the veteran 
entering service in July 1962 shows that the lungs and chest 
were normal, and there is no medical evidence of record 
showing that he had asthma or bronchitis prior to entering 
service.  The Board will, therefore, treat his claim as a 
claim for service incurrence.

The veteran's service medical records indicate that he was 
hospitalized in April 1964 for acute bronchopneumonia or 
bronchitis, organism undetermined.  His claim is, therefore, 
supported by evidence of a related in-service disease.  For 
the reasons explained below, however, the Board finds that 
the preponderance of the probative evidence shows that he 
does not currently have asthma or bronchitis that is related 
to the acute illness treated during service.  Hickson, 12 
Vet. App. at 253.  

Regarding mustard gas exposure, asthma and bronchitis are 
included in the list of diseases to which a presumption of 
service connection applies for veterans who experienced 
whole-body exposure to nitrogen or sulfur mustard in service.  
See 38 C.F.R. § 3.316 (2005).  The veteran's service medical 
records are negative for any complaints or clinical findings 
attributed to mustard gas exposure.  The RO requested 
verification of the claimed exposure from the service 
department, but the service department responded that the 
records indicated that the veteran had not suffered mustard 
gas exposure.  The service department provided evidence that 
the gas used in gas mask training while the veteran was in 
service was chlorine gas, not mustard gas, but there is no 
evidence of record indicating that he has any chronic 
pulmonary problems as a result of exposure to chlorine gas.

Following the hospitalization in April 1964, there is no 
evidence of any lung or bronchial disorder until September 
1973.  When examined on separation from service in May 1965, 
the veteran's lungs and chest were found to be normal.  The 
veteran presented private medical records and an April 1988 
report showing that he had been treated in November 1967 and 
January 1968 for an upper respiratory infection.  The records 
and the report do not, however, make any reference to asthma 
or bronchitis.  

The veteran underwent a VA medical examination in September 
1973, during which he reported the hospitalization in 1964.  
He denied having frequent upper respiratory infections, 
bronchitis, emphysema, or any symptoms of bronchial asthma at 
that time.  He complained of shortness of breath after 
walking two blocks, with chest pains and palpitations (he was 
being examined due to a claimed heart defect), and coughing 
in the mornings.  Physical examination did not reveal any 
clinical evidence of a pulmonary disorder, but pulmonary 
function testing revealed what was interpreted to be 
decreased ventilatory capacity.

During a March 1974 VA examination he again complained of 
shortness of breath with walking, but denied having bronchial 
asthma.  A chest X-ray was normal, but pulmonary function 
tests were interpreted as showing a moderate obstructive 
defect.

VA treatment records and multiple VA examinations indicate 
that the veteran has received ongoing treatment for chronic 
upper respiratory symptoms, which were diagnosed as allergic 
rhinitis.  In conjunction with that treatment he reported a 
history of asthma since 1962, and "decreased breathing 
capacity."  In November 1974 he reported having asthma, and 
complained of shortness of breath, and the medical care 
provider entered a diagnosis of "asthma."  That assessment 
was not, however, supported by any clinical or diagnostic 
findings showing that the veteran had asthma, in that the 
examination of the lungs and chest was normal and no 
diagnostic testing was conducted.  For that reason the 
November 1974 treatment record is not probative of whether 
the veteran has asthma.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("Evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by that examiner, does not constitute competent 
medical evidence. . . .").

The RO asked the VA medical center (MC) to provide a medical 
opinion on whether the veteran had a chronic disorder 
affecting the chest or lungs and, if so, whether that 
disorder was related to the bronchitis or bronchopneumonia 
that was treated during service.  In a March 1998 report the 
Chief of Pulmonary and Critical Care Medicine summarized the 
veteran's treatment records, including his service medical 
records, and provided the opinion that the veteran did not 
have a chronic pulmonary disability that was related to 
service.  He noted that chest X-rays in April 1964, May 1965, 
September 1973, and March 1974 were all negative for any 
pathology, and that physical examinations in September 1973, 
March 1974, September 1988, and March 1989 were negative for 
any pulmonary abnormality.  The physician reviewed the 
results of the March 1974 pulmonary function studies and 
found those results to be normal, and not indicative of 
reduced breathing capacity.  He stated that the two 
indicators that had been interpreted as showing a ventilatory 
defect were greatly dependent on patient effort, and were 
inconsistent with the indicators that were not so dependent.  
Because that opinion was based on review of the veteran's 
medical records and supported by clinical findings and a 
rationale, it is highly probative.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (an opinion that is based on review 
of the entire record is more probative than an opinion that 
is based on the veteran's reported history); Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (whether the physician 
provides a basis for his/her opinion goes to the weight or 
credibility of the evidence).

In an additional March 1998 report a staff physician in 
Pulmonary Medicine stated that he had reviewed the veteran's 
claims file and found no evidence of a chronic respiratory 
condition while the veteran was in service, although he had 
been treated for acute bronchitis.  He found that the medical 
evidence showed that the veteran had allergic rhinitis, but 
found no evidence of bronchitis or asthma during service or 
prior to September 1973.  He found that the pulmonary 
function studies in September 1973 showed a mild airflow 
obstruction, which was consistent with asthma or bronchitis 
in association with allergic rhinitis.  

The staff physician did not, however, make any findings 
regarding the reliability of the September 1973 test results 
in terms of the subjective nature of the specific indicator 
and its relationship to the other measurements of pulmonary 
functioning.  In addition, he did not refer to any current 
clinical findings showing that the veteran had asthma or 
bronchitis, but based the assessment of a mild airflow 
obstruction on test results obtained almost 25 years 
previously.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) (the veteran must currently have the claimed 
disability to support a grant of service connection).  For 
that reason the opinion of the staff physician is of low 
probative value in determining whether the veteran currently 
has a chronic pulmonary disorder.

The veteran presented a March 2000 private medical opinion 
indicating that the upper respiratory symptoms documented 
during service were not inconsistent with a diagnosis of 
severe inhalation allergies.  The physician did not find that 
the veteran had any chronic pulmonary problems that were 
related to the acute bronchitis treated during service.

VA treatment records beginning in February 2002 and an 
October 2005 private medical report indicate that the veteran 
reported having asthma with wheezing and shortness of breath, 
but do not document any objectively demonstrated clinical or 
laboratory findings to support a diagnosis of asthma.  For 
that reason the VA treatment records are not probative of 
whether he has a current diagnosis of asthma or bronchitis.  
LeShore, 8 Vet. App. at 409.

Following the most recent remand by the Court, in May 2002 
the RO asked the VAMC to conduct a complete respiratory and 
pulmonary evaluation in order to determine whether the 
veteran had any respiratory disorder that was related to 
service.  During the May 2002 examination the veteran 
complained of chronic nasal congestion, constant discharge, a 
productive cough, wheezing, and shortness of breath, and 
stated that the symptoms started when he was in service.  
Examination of the lungs was normal.  The examiner reviewed 
the evidence in the claims file and provided the opinion that 
although the allergic rhinitis was at least as likely as not 
related to the upper respiratory symptoms documented during 
service, there was no objective evidence of parenchymal 
disease.  The examiner found that the absence of any 
parenchymal lung disease was shown by serially normal chest 
examinations, normal pulmonary function testing since 1974, 
and normal chest X-rays through May 2002.

The veteran underwent an evaluation in the Pulmonary Care 
Clinic in June 2002.  The Chief of Pulmonary and Critical 
Care (who also provided the March 1998 medical opinion) 
reviewed the veteran's medical records and noted the results 
of the March 1974 pulmonary function tests, and again found 
that the indicator that was relied upon in determining 
decreased breathing capacity was highly effort-dependent and 
that the test results should be interpreted as normal.  The 
physician also reviewed the results of pulmonary function 
tests conducted in September 2001 and June 2002, and found 
that that testing showed no abnormalities.  The report of the 
pulmonary function tests done in June 2002 indicates that the 
test results were skewed due to the veteran's behavior when 
the test was conducted, but that the test results were 
normal.  Additional testing in August 2002 was interpreted by 
the Chief of Pulmonary and Critical Care as normal.  Because 
the May and June 2002 medical opinions were based on review 
of the evidence in the claims file and supported by clinical 
findings and rationale, they are highly probative.  Owens, 
7 Vet. App. at 433; Hernandez-Toyens, 11 Vet. App. at 382.

The veteran has presented newspaper articles and treatises 
regarding the causes and manifestations of asthma and other 
respiratory disorders, including asthma due to allergies.  
This evidence is not relevant in determining whether he 
currently has asthma or bronchitis.  

In summary, the September 1973 and March 1974 pulmonary 
function tests indicated an obstructive defect in pulmonary 
functioning.  That laboratory finding has not, however, been 
supported by clinical findings showing that the veteran 
currently has lung or bronchial disease, and the Chief of 
Pulmonary Care found that the test results should be 
interpreted as normal.  Multiple medical opinions, based on 
review of the evidence of record, clinical findings, and 
rationale, show that the veteran does not currently have 
asthma or bronchitis.  The veteran's assertion that he has 
asthma is not probative because he is not competent to 
provide evidence of a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds, 
therefore, that the preponderance of the probative evidence 
shows the absence of a current medical diagnosis of 
disability.  For that reason the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for asthma and bronchitis.
Chronic Sinusitis

In his February 1989 claim the veteran claimed entitlement to 
service connection for chronic rhinitis, chronic rhinorrhea, 
chronic pansinusitis, chronic frontal sinusitis, and chronic 
ethmoid sinusitis, all as separate and distinct disabilities.  
Following the grant of service connection for allergic 
rhinitis in May 2005, he has continued to assert that the RO 
erred in not granting service connection for the other upper 
respiratory disorders that he claimed in February 1989.

The medical evidence indicates that the chronic rhinorrhea 
(nasal discharge) is a symptom of allergic rhinitis, and not 
a separate and distinct disability.  In addition, the medical 
evidence does not show that he has chronic sinusitis of any 
type.  The symptoms documented during service were found to 
be consistent with allergic rhinitis, and there is no 
reference to any complaints or clinical findings in service 
attributed to sinusitis.  An August 1973 VA treatment record 
indicates that he had sinusitis, but that assessment was 
based on his report and not supported by any clinical or 
laboratory findings.  

None of the VA medical examinations beginning in September 
1973 reflect a diagnosis of sinusitis.  X-rays of the sinuses 
in March 1974 showed no evidence of sinusitis.  The VA 
examiner in May 2002 found that the veteran's upper 
respiratory symptoms were due to allergic rhinitis, not 
sinusitis.  VA treatment records show that he received 
ongoing treatment for allergic rhinitis, with no reference to 
sinusitis until May 2002 (two weeks following the VA 
examination); he was then given antibiotics for acute 
sinusitis.  The medical evidence does not indicate that he 
has chronic sinusitis that is distinct and separate from 
allergic rhinitis.  In the absence of a current medical 
diagnosis of chronic sinusitis, the criteria for a grant of 
service connection are not met.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (a grant of service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic sinusitis.
Deviated Nasal Septum

The medical evidence shows that in September 1988 the veteran 
underwent a septoplasty and turbinoplasty for a deviated 
nasal septum and hypertrophied inferior turbinates.  His 
claim is, therefore, supported by a medical diagnosis of 
disability.  The evidence does not reflect, however, an in-
service disease or injury, or a medical nexus to military 
service.

The veteran claimed entitlement to service connection for the 
deviated nasal septum in February 1989, as well as chronic 
partial airway obstruction, a scar, loss of part of the nose 
(ala), and special monthly compensation for "loss" 
resulting from the nasal surgery.  He originally contended 
that the deviated nasal septum, and consequently the 
residuals of the surgery, were incurred in service.

The VA medical examiner in May 2002 reviewed the service 
medical records and found no evidence of any disease or 
injury that would have caused a deviated nasal septum.  The 
examiner then determined that the deviated nasal septum was 
congenital, due to the absence of any evidence of trauma.  
After this finding the veteran asserted that although the 
defect was congenital, it had been aggravated during active 
service.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes.  See 
38 C.F.R. § 3.303(c) (2005); VAOPGCPREC 82-90.  Because the 
medical evidence indicates that the deviated nasal septum is 
congenital, service connection cannot be granted for the 
claimed disability or any purported disability arising from 
the September 1988 surgery.  

Although the veteran claims that the congenital abnormality 
was aggravated during service, there is no evidence of any 
complaints or clinical findings regarding a deviated nasal 
septum during service or for more that 20 years thereafter.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (the absence of treatment for the 
disability for many years after service is evidence that the 
disability was not aggravated during service).  The examiner 
in May 2002 provided the opinion that there was no increase 
in disability during service beyond that attributable to the 
natural progress of the disease.  Assuming, without so 
finding, that service connection could be granted for the 
deviated nasal septum and residuals of the surgery, the 
evidence does not show that the congenital defect was 
aggravated during service.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2005).  For these reasons the Board 
finds that the criteria for a grant of service connection are 
not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
deviated nasal septum and any residuals of the September 1988 
surgery.
Earlier Effective Date for Service Connection for Allergic 
Rhinitis

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 4004(b) 
(1970); 38 C.F.R. § 19.104 (1974).  In determining the 
effective date of service connection based on a finding that 
new and material evidence has been submitted, if the evidence 
is received after a final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2005).  The 
"date of the claim" means the date of the application based 
on which benefits are awarded, not the original claim for 
service connection.  See Sears v. Principi, 16 Vet. App. 244, 
246-47 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The veteran contends that he is entitled to an effective date 
in August 1973 for the grant of service connection for 
allergic rhinitis because that is when he initially claimed 
entitlement to service connection for the disorder.  The 
August 1973 claim was, however, finally denied by the Board 
in November 1974 when the Board denied service connection for 
a chronic respiratory disorder, which was then diagnosed as 
allergic rhinitis.  Because the Board denied service 
connection in November 1974, the August 1973 claim is no 
longer viable and an effective date based on the August 1973 
claim is precluded as a matter of law.

Following the Board's November 1974 decision, the veteran did 
not again claim entitlement to service connection for a 
respiratory disorder until February 15, 1989.  With the 
receipt of new and material evidence, the RO granted service 
connection with an effective date of February 15, 1989.

The veteran submitted a statement in September 1979, which he 
characterized as "another appeal of my medical claim for 
disability benefits."  That statement does not constitute a 
claim for service connection for a respiratory disorder.  In 
explaining the statement the veteran indicated that he was 
claiming entitlement to higher ratings for his service-
connected disabilities, which the Board had also denied in 
November 1974, not service connection for an additional 
disability.  Statements submitted by the veteran in May 1984 
and July 1985 do not constitute claims for service connection 
because the veteran indicated that he was again claiming 
entitlement to higher ratings for his service-connected 
disabilities, not service connection.

In an August 1987 statement the veteran requested copies of 
his service medical records and stated that he wanted to 
reopen his claim.  Although his statement indicates his 
intent to establish service connection, he did not describe 
the disability for which he was seeking service connection.  
See Crawford v. Brown, 5 Vet. App. 33, 35 (1993) (in order to 
constitute an informal claim for service connection, the 
document must identify the benefit being sought); 38 C.F.R. 
§ 3.155 (2005).  Because none of the statements received 
prior to February 15, 1989, constitutes a claim for service 
connection for a respiratory disorder, the Board finds that 
entitlement to an effective date prior to February 15, 1989, 
for the grant of service connection for allergic rhinitis is 
not shown as a matter of law.  
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims for service connection, the 
RO notified him of the information and evidence needed to 
establish entitlement to service connection in December 2001, 
April 2003, and May 2005.  In those notices the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Although the notices were sent 
following the April 1989 decision on appeal, the delay in 
issuing the notice was not prejudicial to the veteran because 
the RO re-adjudicated the claims, based on all the evidence 
of record, after the notices were sent.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims for service connection, the 
RO has obtained his service medical records and the VA 
treatment records he identified.  The RO also made multiple 
attempts to obtain private treatment records that he 
identified, and either obtained the records or received 
notice from the custodian of the records that they were no 
longer available.  The RO also provided him VA medical 
examinations and obtained multiple opinions regarding the 
claimed etiology of his respiratory complaints.  

The documents in the claims file indicate that the veteran 
was awarded disability benefits from the Social Security 
Administration (SSA) in August 2003, with an effective date 
in June 2002.  There is no indication that the SSA records 
contain any evidence regarding the etiology of the claimed 
disabilities, or any medical evidence dated prior to November 
1967.  The Board finds, therefore, that the SSA records are 
not shown to be relevant to the issues being decided.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal, and given the 
extensive and prolonged development undertaken since February 
1989 the Board concludes that all relevant data has been 
obtained for determining the merits of his claim.

Regarding the appeal to establish entitlement to an earlier 
effective date, the Court has held that failure to comply 
with the duty to notify provisions of the statute is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  In addition, a veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  As shown above, the veteran is not 
entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that failure to notify him of the 
evidence needed to establish entitlement to an earlier 
effective date is not prejudicial to him.  


ORDER

The claim of entitlement to service connection for asthma and 
bronchitis is denied.

The claim of entitlement to service connection for chronic 
sinusitis is denied.

The claim of entitlement to service connection for a deviated 
nasal septum is denied.

The claim of entitlement to an effective date prior to 
February 15, 1989, for the grant of service connection for 
allergic rhinitis is denied.


REMAND

The veteran has appealed the rating initially assigned for 
allergic rhinitis, and contends that he is entitled to a 
50 percent rating.  He has not, however, been informed of the 
evidence needed to establish entitlement to a higher rating.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

The veteran has stated that he was awarded SSA disability 
benefits due to the service-connected allergic rhinitis.  The 
records are shown to be relevant to the rating assigned for 
the allergic rhinitis, including the veteran's assertion that 
he is unemployable due to that disability, and a copy of the 
SSA decision, as well as the medical evidence relied upon in 
reaching that decision, should be considered by the Board in 
determining the merits of the appeal.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The evidence indicates that since August 2005 the veteran has 
received treatment for allergic rhinitis from a private 
physician.  The records of that treatment are relevant to the 
rating assigned, and should be considered by the Board.  In 
addition, the veteran has not undergone a VA examination 
since May 2002, and that examination was conducted to 
determine whether service connection was warranted, not the 
appropriate rating.  For that reason the veteran should be 
provided a current examination.

Accordingly, this issue is remanded for the following:

1.  Provide the necessary notice to the 
veteran regarding the evidence needed to 
substantiate his claim for a higher 
rating for allergic rhinitis.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for allergic rhinitis since 
August 2005.  After securing any 
necessary release, obtain copies of such 
records that are not in file.  

3.  Obtain the SSA decision and its 
supporting medical documents.

4.  Provide the veteran a VA medical 
examination in order to determine the 
nature and severity of the manifestations 
of allergic rhinitis.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
In re-adjudicating the appeal, consider 
the veteran's assertion that he is not 
able to work due to the service-connected 
allergic rhinitis.  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


